Citation Nr: 1514925	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 20, 1978, to February 11, 1992, with 3 years, 7 months, and 28 days of active service prior to September 20, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

A claim of service connection for sleep apnea was previously denied in July 2009, which denial the Veteran did not appeal.  Nevertheless, because new and material evidence has since been received, the Board finds that the claim should be reopened and considered on a de novo basis.  Consequently, the Board has characterized the issue on appeal as a claim of service connection rather than an application to reopen a previously denied claim.  


REMAND

VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records (STRs), if relevant; other records pertaining to the claimant's active military service that are held by a governmental entity; VA medical records or records of examination or treatment at a non-VA facility authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2014).

At his November 2013 Board hearing, the Veteran testified that during his military career, he was, on multiple occasions, disciplined for dozing off while working, which he claims was due to his sleep disturbances that manifested while in service.  Particularly, he stated that his history of sleeping on the job was addressed in counseling letters, although he was unsure if it appeared in any performance evaluations.  A review of the evidence of record shows that the Veteran's military personnel records have not been associated with the claims folder.  Therefore, the Board finds that a remand is necessary to associate the Veteran's military personnel records with the claims file.

Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board notes that the Veteran has submitted lay statements by his spouse and fellow service members who have asserted that the Veteran exhibited specific symptoms throughout his active service and thereafter, to include constant snoring, gasping for air, coughing, and choking in his sleep.  The Veteran has also submitted a private medical opinion by Dr. S.J., which stated that, based on the lay statements of the Veteran, his spouse, and his fellow service members, it was likely that the Veteran exhibited obstructive sleep apnea in service.  However, that opinion did not go so far as to state whether the Veteran's present sleep apnea is etiologically related to that which was exhibited in service.  

In July 2011, the Veteran was afforded a VA examination in connection with his claim for service connection for sleep apnea.  In that examination report, the VA examiner opined that the Veteran's present sleep apnea was less likely than not caused by or a result of sleep problems and breathing complaints in service.   

At the outset, the VA examiner, in the July 2011 opinion states that the Veteran was diagnosed with obstructive sleep apnea in December 2008 which was "26 years post active duty service."  Further, the examiner uses the 26 year period of time to justify her negative etiology opinion.  Here, the Board notes that the Veteran served on active duty until at February 1992.  Thus, the Veteran's diagnosis was given less than 18 years after separation from service.  This alone, calls the VA examiner's opinion into question as the opinion was based on a period of time that does not correspond to the evidence of record.  

Further, the Board notes that a lay person is competent to report observable symptomatology of an injury or illness.  Barr, 21 Vet. App. at 307-08.  A VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury or event during service, unless the Board expressly finds that no such injury or event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In the July 2011 opinion, the VA examiner stated that she reviewed the lay and physician statements of record before rendering her opinion, however, the specific symptoms alleged in those lay statements were not addressed.  Specifically, the VA examiner relied upon a statement by the Veteran that he has difficulty staying asleep due to being assigned to night patrol, but the observed and reported symptoms such as snoring, choking and gasping were not considered in the opinion.  In fact, the opinion relies solely on the Veteran's statement regarding his night patrol, and the lack of reported symptoms in the Veteran's service treatment records to support the conclusion given.  Accordingly, because the VA examiner did not address the symptoms reported in the lay statements, and because the VA examiner did not provide a reasoned medical explanation for rejecting the private medical opinion which states the Veteran clearly had signs of sleep apnea in service, the Board finds the July 2011 etiology opinion to be inadequate, and a remand is necessary so that a new VA opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file, the Veteran's service personnel records.  The agency of original jurisdiction (AOJ) should make all reasonable efforts to obtain any records pertaining to the Veteran's active duty, to include any disciplinary reports and performance reports.  

2. Following receipt of any additional records, return the claims file to the July 2011 examiner for an addendum opinion regarding the etiology of the Veteran's current sleep apnea.  If the July 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)  

The VA examiner should review the entire record pertaining to the Veteran's history of sleep disturbances, to specifically include the Veteran's statements, lay statements by his spouse and fellow service members describing his symptoms, and the medical opinion by Dr. S.J., dated May 19, 2011.  

Thereafter, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current sleep apnea had onset in service, or is otherwise related to the symptoms he experienced while in service.  The examiner must address the lay testimony and medical opinion by Dr. S.J. and give a medical explanation for accepting or rejecting the testimony and opinions regarding the Veteran's history of sleep disturbance symptoms.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  (The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.)  

3. After the requested development has been completed, the opinion should be reviewed to ensure that it complies with the directives of this remand.  If it is deficient in any manner, it should be returned to the VA examiner for corrective action.

4. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

